internal_revenue_service number release date index number --------------------------- ------------------------------------------------------------ -------------- --------------------------- -------------------------- --------------------- in re ------------------------ department of the treasury washington dc third party communication unrelated taxpayer date of communication date person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc psi b06 plr-125020-16 date february ---------------------------------------------------- -------------------------------------------------- ---------------------------------------------------------------------------- legend parent taxpayer commission --------------------------------------------------------------------------------------------------------- ------------------------- commission form --------------------------------------- commission decision ------------------------------------ commission decision ----------------------------------------------------------- customer court ---------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- state a state b state c state d date date date date date date date date date date date date date date date date date ------- --------------- ---------- ------------- ------------------ -------------- ----------------------- ----------------------- ---------------------------- ---------------------------- ---------------------- ---------------------- ---------------------- -------------------- ------------------- ------------------ ------------------- --------------------- --------------------- --------------------- ----------------------- plr-125020-16 date date year year year year year director dear ------------------- -------------------------- -------------------------- ------- ------- ------- ------- ------- ------------------------------------------------ this letter responds to the request dated date submitted by parent on behalf of taxpayer for a ruling on the application of the normalization rules of the internal_revenue_code to certain accounting and regulatory procedures described below the representations set out in your letter follow taxpayer a single member limited_liability_company engaged in the transmission of electricity and operates a high voltage system in states a b c and d that transmits electricity from generating stations to local distribution facilities connected to its system taxpayer is also an independent transmission utility subject_to regulation by commission with respect to terms and conditions of services including the rates it may charge for its services taxpayer transmission rates are set annually using a commission-approved formula rate the formula uses a cost-of-service model on date of each year taxpayer estimates its revenue requirement for the following calendar_year the service year based in part on the facilities in service at that time and those expected to be placed_in_service during that year this estimate of taxpayer's revenue requirement a true-up from a given year discussed below and a commission-approved rate of return are entered into the template for the formula to calculate the rates the rates for that calendar_year are determined under the commission-approved formula and go into effect on date of the following calendar_year with no additional action by commission although the rate is subject_to legal challenge at the commission the commission-approved formula rate template contains a true-up mechanism under which the taxpayer compares its actual revenue requirement to its actually-billed revenues for the service year the actual net revenue requirement for a service year is determined after the end of the service year based on operating costs and capital cost actually incurred during the service year the actual net revenue requirement for the service year and accordingly the true-up amount computed in the year following the service year are based largely on the amounts reported in the annual commission form for the service year the billed revenues for such service year are plr-125020-16 based on the projected revenue requirements and rates estimated prior to the service year and the amount of network load on the transmission systems and transmission services provided by taxpayer during the service year if billed revenue is greater than the actual revenue requirement for the service year the over-collection is refunded in customer bills within two years of the service year if billed revenue is less than the actual revenue requirement for the service year the under-collection is collected two years after the service year for both under and over collections a carrying_charge equivalent to commission’s standard refund interest rate is imposed the over- or under-collection typically results from differences between the projected revenue requirement used to establish the billing rate and actual revenue requirement or from differences between actual and projected monthly peak loads on date taxpayer posted its projected revenue requirement for the year service year based on among other estimates plant additions for year book and tax depreciation for year current and deferred tax expense for year and the deferred tax reserve as of the end of year taxpayer estimated its tax depreciation deferred tax reserve and current and deferred tax expense based on its intention to elect out of the additional first year depreciation deduction on its year tax_return on date the tax increase prevention act of p l was enacted and amended sec_168 to extend the percent additional first year depreciation deduction on qualified_property placed_in_service before date and for property described in sec_168 or c placed_in_service before date parent paid estimated federal income taxes for year based on its intention to not deduct the additional first year depreciation on any of its qualified_property placed_in_service during year on date sec_143 and sec_143 of the protecting americans from tax hikes act of p l further amended sec_168 to extend the percent additional first year depreciation deduction on qualified_property placed_in_service before date and for property described in sec_168 or c placed_in_service before date on date customer submitted a formal challenge to commission with respect to certain inputs of taxpayer’s formula rates specifically customer challenged the amounts of accumulated deferred federal income taxes adfit used to calculate charges for transmission services over taxpayer’s facilities and alleged that taxpayer unreasonably and imprudently opted out of using the additional first year depreciation for calculation of its federal_income_tax expense thereby understating the adfit amounts and unduly increasing the transmission charges that customer must pay for transmission service adversely affecting consumers served by customer on date parent made its year extension payment to the service taking into account its first quarter year estimated_tax payment because parent had not yet determined that it would elect to not deduct the additional first year depreciation for year or year parent did not reduce its year extension payment or its first quarter year plr-125020-16 estimated_tax payment for any overpayment of its year estimated_taxes on date taxpayer made an intercompany tax payment to parent related to the year extension and the year first quarter estimate that reflected its intention to elect to not deduct the additional first year depreciation for year or year because taxpayer also had not yet determined that it would elect to not deduct additional first year depreciation for year or year taxpayer did not reduce this intercompany tax payment for any overpayment of year estimated_taxes on date commission granted in part and denied in part the formal challenge filed on date by customer and found that taxpayer had not demonstrated that its decision through its corporate parent to opt_out of using the additional first year depreciation for calculation of its federal_income_tax expense was prudent commission required taxpayer to recalculate its transmission revenue requirements effective date to simulate the taking of additional first year depreciation for eligible facilities in year however commission declined to require taxpayer to simulate the taking of additional first year depreciation in the calculation of its transmission revenue requirement for years prior to year for which taxpayer elected not to deduct the additional first year depreciation because imputing additional first year depreciation in the calculation of taxpayer’s revenue requirements for such years may pose a risk of a normalization violation for the year service period commission decision stated t o the extent that taxpayer believes that our requiring it to simulate the taking of bonus_depreciation would create the possibility of a normalization violation parent and therefore taxpayer has the ability to avoid this violation by filing a tax_return for year without opting out of bonus_depreciation on date after analysis of commission decision taxpayer’s management determined that it would deduct the additional first year depreciation on its year and year tax returns on date taxpayer requested a rehearing at commission arguing that commission has no authority to negate the statutory right of a taxpayer to opt_out of deducting the additional first year depreciation by declaring such an election imprudent and that commission lacks the authority to require taxpayer to simulate the taking of the additional first year depreciation in setting its rates taxpayer also requested commission should not apply the ratemaking effects of the year decision to deduct the additional first year depreciation retroactively to date as provided in commission decision on date taxpayer filed its commission form for the year service year with its adfit computed in a manner consistent with its intention as of date to not deduct the additional first year depreciation on its year tax_return taxpayer did not have an ability to reduce its first three quarterly year estimated_tax payments for the anticipated overpayment of year estimated_taxes because parent and taxpayer expect to incur net operating losses nols in year plr-125020-16 and thus parent did not make estimated_tax payments and taxpayer did not make tax- sharing payments to parent for these quarters on date taxpayer posted its year formula rate true-up computing an actual year revenue requirement for purposes of determining the year true-up to be refunded in year with interest accruing beginning in year the computation of deferred taxes in the actual year revenue requirement as provided in commission decision reflected taxpayer’s decision in year to deduct the additional first year depreciation for year because this year decision was not reflected in taxpayer’s commission form for year adjustments were required to the reported adfit balances as of date in order to reflect the deduction of the additional first year depreciation for year pursuant to commission decision on date parent filed its year consolidated federal_income_tax return parent reported a consolidated nol and taxpayer deducted the additional first year depreciation resulting in a nol on a stand-alone basis on date parent received a refund from the service of its year estimated federal income taxes paid and on date parent made an inter-company tax-sharing payment to taxpayer related to the refund of year estimated federal income taxes on date parent filed forms corporation application_for tentative refund to carry back its year nol to its year and year tax years on date parent received the refund from the internal_revenue_service resulting from the carryback of its year consolidated nol to year and on date parent made an inter-company tax-sharing payment to taxpayer related to the refund of year nol_carryback on date commission issued commission decision denying rehearing and reconsideration that was requested by taxpayer on date on date taxpayer filed a petition to appeal commission decision and commission decision related to the year actual revenue requirement and true-up adjustment with the court the appeal the appeal keeps the rate proceeding open procedurally and allows commission to consider amending commission decision and commission decision and setting rates in a manner that complies with the normalization requirements in the event the service finds that the ratemaking prescribed by commission decision and commission decision would violate the normalization requirements if finalized and implemented taxpayer and customer subsequently filed various motions and responses with the court on date the court granted taxpayer’s motion to hold the appeals in abeyance commission at all times has required that all public_utilities under its jurisdiction use normalized methods_of_accounting taxpayer requests that we rule as follows plr-125020-16 under the circumstances described above whereby the commission orders a change in a management decision to elect not to deduct the additional first year depreciation for year and management decides in year to deduct the additional first year depreciation on its year tax_return reflecting a reserve for accumulated federal income taxes adfit for the book tax difference attributable to the additional first year depreciation deducted in year in the calculation of its year actual revenue requirement would violate the normalization requirements because that depreciation deduction did not result in the deferral of any taxes by the end of year whether under the circumstances described above adjusting taxpayer’s reserve for adfit for purposes of the true-up of year effective for rates in year and in its regulatory books of account to reflect additional first year depreciation_deductions taken in its tax_return for year would comply with the normalization requirements if under the circumstances described above the service considers taxpayer’s ratemaking practice to violate the normalization requirements when would taxpayer’s loss of the right to accelerated tax depreciation due to such violation begin law and analysis sec_168 of the code provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting sec_168 provides that in the case of any public_utility_property to which sec_168 does not apply by reason of sec_168 the allowance for depreciation under sec_167 shall be an amount computed using the method and period referred to in sec_168 sec_168 provides in part that the term public_utility_property means property used predominantly in the trade_or_business of the furnishing or sale of electrical energy if the rates for such furnishing or sale as the case may be have been established or approved by a state or political_subdivision thereof by any agency_or_instrumentality of the united_states or by a public service or public_utility commission or other similar body of any state or political_subdivision thereof in order to use a normalization method_of_accounting sec_168 requires the taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation with respect to public_utility_property that is the same as and a depreciation period for such property that is not shorter than the method and plr-125020-16 period used to compute its depreciation expense for such purposes under sec_168 if the amount allowable as a deduction under sec_168 differs from the amount that-would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference sec_168 provides that one way the requirements of sec_168 will not be satisfied is if the taxpayer for ratemaking purposes uses a procedure or adjustment which is inconsistent with such requirements under sec_168 such inconsistent procedures and adjustments include the use of an estimate or projection of the taxpayer's tax expense depreciation expense or reserve for deferred taxes under sec_168 unless such estimate or projection is also used for ratemaking purposes with respect to all three of these items and with respect to the rate base former sec_167 generally provided that public_utilities were entitled to use accelerated methods for depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with that found in sec_168 sec_1_167_l_-1 provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost of services and for reflecting operating results in regulated books of account these regulations do not pertain to other book-tax timing differences with respect to state income taxes f i c a taxes construction costs or any other taxes and items sec_1_167_l_-1 provides that the reserve established for public_utility_property should reflect the total amount of the deferral of federal_income_tax liability resulting from the taxpayer's use of different depreciation methods for tax and ratemaking purposes sec_1_167_l_-1 provides that the amount of federal_income_tax liability deferred as a result of the use of different depreciation methods for tax and ratemaking purposes is the excess computed without regard to credits of the amount the tax_liability would have been had the depreciation method for ratemaking purposes been used over the amount of the actual tax_liability this amount shall be taken into account for the taxable_year in which the different methods of depreciation are used if however in respect of any taxable_year the use of a method_of_depreciation other than a subsection method for purposes of determining the taxpayer’s reasonable allowance under sec_167 results in a net_operating_loss_carryover nolc to a year succeeding such taxable_year which would not have arisen or an increase in such carryover which would not have arisen had the taxpayer determined his reasonable allowance under plr-125020-16 sec_167 using a subsection method then the amount and time of the deferral of tax_liability shall be taken into account in such appropriate time and manner as is satisfactory to the district_director sec_1_167_l_-1 provides that the taxpayer must credit this amount of deferred taxes to a reserve for deferred taxes a depreciation_reserve or other reserve_account this regulation further provides that with respect to any account the aggregate amount allocable to deferred tax under sec_167 shall not be reduced except to reflect the amount for any taxable_year by which federal income taxes are greater by reason of the prior use of different methods of depreciation that section also notes that the aggregate amount allocable to deferred taxes may be reduced to reflect the amount for any taxable_year by which federal income taxes are greater by reason of the prior use of different methods of depreciation under sec_1_167_l_-1 or to reflect asset retirements or the expiration of the period for depreciation used for determining the allowance for depreciation under sec_167 sec_1_167_l_-1 provides that notwithstanding the provisions of subparagraph of that paragraph a taxpayer does not use a normalization method of regulated accounting if for ratemaking purposes the amount of the reserve for deferred taxes under sec_167 which is excluded from the base to which the taxpayer’s rate of return is applied or which is treated as no-cost capital in those rate cases in which the rate of return is based upon the cost of capital exceeds the amount of such reserve for deferred taxes for the period used in determining the taxpayer’s expense in computing cost of service in such ratemaking sec_1_167_l_-1 provides that for the purpose of determining the maximum amount of the reserve to be excluded from the rate base or to be included as no-cost capital under subdivision i above if solely an historical period is used to determine depreciation for federal_income_tax expense for ratemaking purposes then the amount of the reserve_account for that period is the amount of the reserve determined under sec_1_167_l_-1 at the end of the historical period if such determination is made by reference both to an historical portion and to a future portion of a period the amount of the reserve_account for the period is the amount of the reserve at the end of the historical portion of the period and a pro_rata portion of the amount of any projected increase to be credited or decrease to be charged to the account during the future portion of the period sec_1_167_l_-1 requires that a utility must maintain a reserve reflecting the total amount of the deferral of federal_income_tax liability resulting from the taxpayer's use of different depreciation methods for tax and ratemaking purposes taxpayer has done so sec_1_167_l_-1 provides that a taxpayer does not use a normalization method of regulated accounting if for ratemaking purposes the amount of the reserve for deferred taxes which is excluded from the base to which the taxpayer's rate of return is applied or which is treated as no-cost capital in those rate plr-125020-16 cases in which the rate of return is based upon the cost of capital exceeds the amount of such reserve for deferred taxes for the period used in determining the taxpayer's expense in computing cost of service in such ratemaking sec_56 provides that with respect to public_utility_property the secretary shall prescribe the requirements of a normalization method_of_accounting for that section as described above there are two ratemakings with respect to taxpayer in the years under consideration in the first taxpayer estimates its revenue requirement and in the second there is a true-up which compares its actual revenue requirement to its actually-billed revenues for the service year whether under these facts the true-up ratemaking violates the normalization rules is the matter at issue here taxpayer based its estimates for the first ratemaking on its intention to elect to not claim the additional first year depreciation on its year tax_return however taxpayer’s management decided to claim the additional first year depreciation following commission’s order to do so on taxpayer’s year tax_return it claimed the additional first year depreciation thus the rates that were determined in part by the true-up and went into effect in year were based on the actual taxes claimed by the taxpayer on its year return and not on the estimates that were used by taxpayer to determine those rates in effect during year thus taxpayer’s adfit was also adjusted for purposes of the true-up appropriately by reference to the taxpayer’s actual year tax_liability and the amount of federal taxes deferred by reason of the use of the additional first year depreciation taxpayer has argued that there is a violation of the consistency rule set forth in sec_168 we view the initial ratemaking and the true-up as distinct ratemakings there is no requirement of consistency between separate ratemakings even where one here the true-up seeks to correct the outcome of the other taxpayer changed its decision regarding the additional first year depreciation under an order by commission from its initial intent to elect out of the additional first year depreciation deduction under which it made the estimates in the first ratemaking to its decision to claim the additional first year depreciation on its year return under which the true-up was calculated in fact taxpayer chose to take the additional first year depreciation and actually took the additional first year depreciation on its year tax_return there was no simulation in the true-up but rather a reflection of the choice by taxpayer to claim the additional first year depreciation thus there is no consistency rule violation in the calculation of the true- up described above further we do not believe that the decision by commission results in taxpayer’s tax reserve exceeding the maximum allowable_amount as described in sec_1_167_l_-1 for the true-up regarding the third issue because in the circumstances described above taxpayer’s true-up ratemaking complies with the normalization requirements the issue of the timing of the tax effects of a normalization violation is moot accordingly we rule as follows plr-125020-16 under the circumstances described above whereby the commission orders a change in a management decision to elect not to deduct the additional first year depreciation for year and management decides in year to deduct the additional first year depreciation on its year tax_return reflecting a reserve for accumulated federal income taxes adfit for the book tax difference attributable to the additional first year depreciation deducted in year in the calculation of its year actual revenue requirement would not violate the normalization requirements because that depreciation deduction did not result in the deferral of any taxes by the end of year under the circumstances described above adjusting taxpayer’s reserve for adfit for purposes of the true-up of year effective for rates effective in year and in its regulatory books of account to reflect additional first year depreciation_deductions taken in its tax_return for year would comply with the normalization requirements this issue is moot as discussed above while the taxpayer also requested a change in method_of_accounting ruling for the change in computing depreciation as a result of a normalization violation this issue is moot because we have concluded that there is not any normalization violation this ruling is based on the representations submitted by taxpayer and is only valid if those representations are accurate the accuracy of these representations is subject_to verification on audit except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the matters described above in addition we express no opinion regarding whether the commission has the authority as expressed in commission decision and commission decision to order taxpayer to claim the additional first year depreciation on its tax_return rather than to elect out of the additional first year depreciation deduction further no opinion is expressed or implied on whether any of the property for which taxpayer claimed the additional first year depreciation is qualified_property as defined in sec_168 plr-125020-16 this ruling is directed only to the taxpayer who requested it sec_6110 provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives we are also sending a copy of this letter_ruling to the director sincerely patrick s kirwan chief branch office of the associate chief_counsel passthroughs special industries
